DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.

Examiner’s Note
Examiner left voicemail on Mar. 8, 2022, regarding a proposed Examiner’s amendment to overcome the rejection to claim 16.

Response to Arguments
Applicant's argument, see pages 13, filed on Feb. 22, 2022, regarding claim 16 has been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (U.S. Patent Application Publication No. 20 A1), [hereinafter Park].
Regarding claim 17, Park discloses A non-transitory computer readable medium having stored thereon a compressed video data ([0512] In the case of implementation by firmware or software, the embodiment of the present invention may be implemented in the form of a module, a procedure, a function, and the like to perform the functions or operations described above. A software code may be stored in the memory and executed by the processor. The memory may be positioned inside or outside the processor and may transmit and receive data to/from the processor by already various means.)
Examiner notes that Claim 17 recites “A non-transitory computer readable medium having stored thereon a compressed video data.”  There is no recitation of a processor or other element—In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 17 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.
Examiner suggests amending the claim to: 
16. A non-transitory computer readable medium having stored thereon a method, that when executed by a processor performs the method comprising:
determining whether a merge mode or a motion vector prediction mode is applied to a current block; and
obtaining a motion vector of the current block, 
wherein, under the motion vector prediction mode, the motion vector of the current block is obtained by adding a motion vector difference to one of a plurality of motion vector predictors, 
wherein, under the merge mode, obtaining the motion vector of the current block comprises: obtaining an initial motion vector of the current block based on a merge candidate selected from a plurality of merge candidates;
determining whether to refine the initial motion vector of the current block or not; 
when it is determined to refine the initial motion vector, obtaining a difference vector for refining the initial motion vector of the current block; and obtaining a refined motion vector of the current block by adding the difference vector to the initial motion vector, wherein the merge candidate is selected from the plurality of merge candidates based on first index information 
wherein the plurality of difference value candidates are pre
Serial No. 16/619,231-3-814.0032wherein refining the initial motion vector based on the difference value candidate selected from the plurality of difference value candidates is allowed only for the merge mode but is not allowed for the motion vector prediction mode.

Allowable Subject Matter
Claims 1, 7, 9, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose wherein the difference value candidate is selected from the plurality of difference value candidates based on second index information parsed from the bitstream, the second index information indicating an index of the difference value candidate, wherein the plurality of difference value candidates are pre-stored in a decoder. The closest prior art Park, US 2021/0243461 A1 discloses ([0454] The motion vector difference mvd indicates a difference of the motion vector for the current prediction unit and the motion vector predictor. That is, the motion vector difference mvd indicates a value acquired by subtracting the motion vector predictor of the current prediction unit derived by ‘mvp_Ix_flag’ from the motion vector of the current prediction unit. [0455] When the AMVP mode is applied as such, the encoder may configure the motion vector predictor candidate list for the current prediction unit as in the example of FIG. 7 above and signal to the decoder a selected motion vector predictor flag ‘mvp_IX_flag’ selected by performing the motion estimation, a difference mvd between the motion vector of the current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487